                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MICHIGAN
                                                               SOUTHERN DIVSION


 TIMOTHY LEE SOLLOWAY,                                                      2:18-cv-11679-TGB-PTM


                                              Petitioner,                 HON. TERRENCE G. BERG
                                                                          HON. PATRICIA T. MORRIS

                vs.
                                                                             ORDER GRANTING
                                                                          PETITIONER’S MOTION TO
 THOMAS WINN,                                                           HOLD PETITION IN ABEYANCE
                                                                              AND GRANTING
                                                                         RESPONDENT’S MOTION TO
                                              Respondent.                    HOLD ORDER FOR
                                                                         RESPONSIVE PLEADING IN
                                                                                 ABEYANCE



              Pro se Petitioner Timothy Lee Solloway is a state prisoner at the

Saginaw Correctional Facility in Freeland, Michigan. On May 29, 2018,

Petitioner filed an application for writ of habeas corpus under 28 U.S.C.

§2254.1 ECF No. 1. Currently before the Court are Petitioner’s motion



                                                            
1The petition is unsigned and undated but it was postmarked on May 24,
2018, received by the Clerk of this Court on May 25, 2018, and filed on
May 29, 2018. See Pet. for Writ of Habeas Corpus, at 1, 14, 76, ECF No.
1.
to hold his habeas petition in abeyance while he continues to exhaust his

state court remedies (ECF No. 5), and Respondent’s motion to hold in

abeyance the Court’s order for responsive pleading (ECF No. 6). The

Court will grant both motions.

                             BACKGROUND

      Following a bench trial in Cass County Circuit Court, Petitioner

was convicted of one count of first-degree criminal sexual conduct and

two counts of failing to comply with Michigan’s Sex Offender Registration

Act (SORA). See Mich. Comp. Laws § 750.520b(1)(a); Mich. Comp. Laws

§ 28.723, et seq.; People v. Solloway, 891 N.W.2d 255, 261 (Mich. Ct. App.

2016) (per curiam). On October 31, 2014, the state trial court sentenced

Petitioner as a fourth habitual offender to life imprisonment for the

criminal sexual conduct conviction, and to two concurrent terms of three

to seven years in prison for failing to comply with SORA. Solloway, 891

N.W.2d at 261.

      Petitioner filed a direct appeal in the Michigan Court of Appeals

alleging there was insufficient evidence to support his conviction, that

the   SORA    provisions   under    which    he   was   convicted    were

                                    2
 
unconstitutionally vague, as well as claims for ineffective assistance of

trial counsel, prosecutorial misconduct, and admission of irrelevant and

prejudicial evidence. See generally id. The state appellate court vacated

Petitioner’s convictions for failing to comply with SORA but affirmed his

conviction for first-degree criminal sexual conduct. Id. at 274. The

Michigan Supreme Court denied Petitioner leave to appeal that decision

on May 24, 2017, explaining that it was “not persuaded that the questions

presented should be reviewed” by the court. People v. Solloway, 894

N.W.2d 604 (Mich. 2017).

     Petitioner subsequently filed a motion for relief from judgment in

the state trial court. The court denied that motion on or about January

9, 2018. Appellate Docket Sheet, People of MI v. Timothy Lee Solloway,

No. 343238, Docket No. 2 (Mich. Ct. App.). Petitioner sought leave to

appeal the decision on or about April 9, 2018, and that request remained

pending in the Michigan Court of Appeals when Petitioner filed his

application for writ of habeas corpus in this Court on May 29, 2018. See

Pet. for Writ of Habeas Corpus, 12, ECF No. 1; Appellate Docket Sheet,

No. 343238, Docket No. 1. The Michigan Court of Appeals eventually

                                   3
 
denied Petitioner’s application for leave to appeal on September 4, 2018.

People of MI v. Timothy Lee Solloway, No. 343238 (Mich. Ct. App. Sep. 4,

2018).   On or about November 2, 2018, Petitioner filed a timely

application for leave to appeal to the Michigan Supreme Court, as well

as a motion to remand his case to the trial court for an evidentiary

hearing. Appellate Docket Sheet, No. 343238, Docket Nos. 11, 12. His

appeal and motion remain pending before the state supreme court.

     Petitioner’s habeas petition centers on allegations that his trial

attorney was ineffective and failed to properly identify and investigate

potential defense theories and to impeach adverse witnesses at trial. See

generally Pet. for Writ of Habeas Corpus, 12, ECF No. 1. Specifically,

Petitioner says his attorney should have investigated whether MM, the

complainant in the underlying criminal case, suffered from a hereditary

disease that might have caused rectal bleeding, and should have

investigated whether MM’s mother encouraged MM to lie during his trial

testimony to ensure Petitioner was convicted.      See id., App. at 1–2.

Additionally, among other claims, Petitioner asserts the state trial judge



                                    4
 
improperly considered inadmissible testimony by the Sexual Assault

Nurse Examiner who examined MM. Id.

     On September 21, 2018, shortly after the Michigan Court of

Appeals denied Petitioner leave to appeal his motion for relief from

judgment, Petitioner filed a motion asking this Court to hold his habeas

petition in abeyance pending conclusion of his state court post-conviction

proceedings. ECF No. 5. In that motion, the Petitioner indicated he was

continuing to exhaust state court remedies for his claims, including at

least one seemingly new claim not expressly set forth in this current

habeas petition—specifically, the existence of new evidence that MM, the

complainant, has recanted his trial testimony. Mot. to Hold in Abeyance,

ECF No. 5.

     Respondent did not oppose Petitioner’s motion asking the Court to

hold his petition in abeyance while he continues to exhaust state court

remedies. Respondent did, however, file a separate motion asking the

Court also to hold in abeyance its June 1, 2018 Order requiring

Respondent to file a responsive pleading until this Court either rules on

Petitioner’s motion to hold his habeas petition in abeyance, or the

                                    5
 
Michigan Supreme Court rules on Petitioner’s application for leave to

appeal. See Min. Entry dated June 1, 2018; ECF No. 5.

                               ANALYSIS

     Petitioner indicates he is still in the process of exhausting state

court remedies because the Michigan Supreme Court has not yet ruled

on his motion for leave to appeal the trial court’s denial of his motion for

relief from judgment. See Pet.’s Mot. to Hold in Abeyance, ECF No. 5. In

this situation, the Court agrees holding Petitioner’s habeas petition in

abeyance until the Michigan Supreme Court rules on his claims for post-

conviction relief is appropriate.

     The doctrine of exhaustion of state remedies requires state

prisoners to give the state courts an opportunity to act on their claims

before they present them to a federal court in a habeas corpus petition.

See 28 U.S.C. § 2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842

(1999).   This requirement is satisfied if the prisoner “invok[es] one

complete round of the State’s established appellate review process,”

including a petition for discretionary review in the state supreme court

“when that review is part of the ordinary appellate review procedure in

                                     6
 
the State.” O’Sullivan, 526 U.S. at 847. Accordingly, to properly exhaust

state remedies a prisoner must fairly present the factual and legal basis

for each of his claims to the state court of appeals and to the state

supreme court before raising those claims in a federal habeas corpus

petition. Wagner v. Smith, 581 F.3d 410, 414–15 (6th Cir. 2009). Cf. Rose

v. Lundy, 455 U.S. 509 at 510, 522 (1982) (explaining that a federal court

ordinarily must dismiss a petition containing any unexhausted claims).

Because dismissal of the habeas petition while Petitioner pursues state

court remedies could result in a subsequent petition being barred by the

one-year statute of limitations, the Court will instead hold Petitioner’s

habeas petition in abeyance until he finishes the process of exhausting

state court post-conviction remedies. See 28 U.S.C. § 2244(d).

     The United States Supreme Court has approved a “stay and

abeyance” procedure that allows district courts to stay federal court

proceedings and hold a habeas petition in abeyance while the petitioner

pursues state remedies for his or her unexhausted claims. See Rhines v.

Weber, 544 U.S. 269, 275 (2005). After the prisoner exhausts his state

court remedies, the federal court can lift its stay and allow the petitioner

                                     7
 
to proceed in federal court. Id. at 275–76. This procedure normally is

available when the petitioner had good cause for the failure to exhaust

his state court remedies, the unexhausted claims are potentially

meritorious, and the petitioner is not engaged in abusive litigation

tactics. Id. at 278. If the prisoner satisfies those conditions, the district

court should stay, rather than dismiss, the petition. Id.

      Petitioner’s habeas petition contains at least one claim that appears

to have been fully exhausted—ineffective assistance of counsel. See Pet.

for Writ of Habeas Corpus, at 2–3, ECF No. 1. Federal district courts

ordinarily have authority to issue stays and courts in this district have

permitted habeas petitioners to stay fully exhausted habeas claims

pending the exhaustion of other claims in state court. See, e.g., Foster v.

Winn, No. 15-12265, 2017 WL 4296602 (E.D. Mich. Sep. 28, 2017)

(Michelson, J.); Thomas v. Stoddard, 89 F.3d 937 (E.D. Mich. 2015)

(Michelson, J.); See also Mena v. Long, 813 F.3d 907, 910 (9th Cir. 2016)

(holding that a district court has discretion to issue stays in cases of fully

exhausted petitions).



                                      8
 
     Here, Petitioner’s unexhausted claims are not plainly meritless,

and he does not appear to be engaged in intentionally dilatory litigation

tactics. Petitioner further indicates he only recently discovered evidence

that MM recanted his trial testimony.         See Pet.’s Mot. to Hold in

Abeyance, ECF No. 5 (“Petitioner’s newly discovered evidence – His son

recanting his trial testimony.”). The unavailability of this evidence at the

time Petitioner filed his original habeas petition constitutes good cause

for a stay. See Eatmon v. Bell, 08-131211, 2012 WL 1048460, at *2 (E.D.

Mich. Mar. 7, 2012) (Komives, M.J.) (Finding that discovery of new

evidence supporting petitioner’s habeas petition established good cause

for a stay).   The Court concludes that it would not be an abuse of

discretion to stay this case while Petitioner continues to exhaust his state

court remedies. The Court therefore grants Petitioner’s motion to hold

this case in abeyance. ECF No. 5. The Court also grants Respondent’s

motion to hold the order for responsive pleading in abeyance. ECF No.

6.




                                     9
 
                             CONCLUSION

     Petitioner’s motion to hold his petition for writ of habeas corpus in

abeyance pending the Michigan Supreme Court’s review of his motion for

post-conviction relief is hereby GRANTED. Petitioner shall notify this

Court of the Michigan Supreme Court’s decision on his case within 60

days of that court’s ruling. If Petitioner wishes to amend his habeas

corpus petition after the Michigan Supreme Court’s ruling, he must do

within 60 days of the Michigan Supreme Court’s decision on his request

for post-conviction relief. Respondent’s motion to hold this Court’s June

1, 2018 Order requiring a responsive pleading in abeyance is also

GRANTED. Respondent shall have 45 days from the date of Petitioner’s

notification to the Court of the Michigan Supreme Court’s decision or 45

days from the filing of his amended habeas petition to file its response,

whichever is later. Petitioner shall then have 45 days from the date of

Respondent’s response to file his reply. Failure to comply with this order

could result in the dismissal of this case. Calhoun v. Bergh, 769 F.3d 409,

411 (6th Cir. 2014).

     SO ORDERED.

                                    10
 
Dated: January 15, 2019         s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE



                       Certificate of Service

       I hereby certify that this Order was electronically submitted on
January 15, 2019, using the CM/ECF system, which will send notification
to all parties.

                                       s/Amanda Chubb
                                       Case Manager




                                  11
 
